Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 1 of 12




                          EXHIBIT A
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 2 of 12

                                                                                                               USOO6819539B1

    (12) United States Patent                                                           (10) Patent No.:                       US 6,819,539 B1
           Wright et al.                                                                (45) Date of Patent:                                       Nov. 16, 2004

    (54) METHOD FOR CIRCUIT RECOVERY FROM                                                   4,788.462 A         11/1988 Vesce et al. ................ 307/597
            OVERSTRESS CONDITIONS                                                              2: A ty. Rathere alry...;
                                                                                             2- Y-12                         SICl . . . . . . . . . . . . . . . . . . . . . .

    (75) Inventors: David G. Wright, Woodinville,
                                       O O
                                                  WA                                        5248.
                                                                                             24 -
                                                                                                  A              SE SE          - - - - - - - - - 3.32.
                                                                                                                     are el al. . . . . . . . . . . . . . . . . .
                           Stothy J. Williams, Bellevue,                                    5,256,914 A * 10/1993 Boomer ....................... 326/29
                                                                                            5,280,108 A          1/1994 Fanning ..                                     ... 530/387.7
                                                                                            5,313,112 A          5/1994 Macks .............. ... 307/296.3
    (73) Assignee: Cypress Semiconductor Corp., San                                         5,341,268 A          8/1994 Ishiguro et al................ 361/62
                   Jose, CA (US)                                                            5,457,414 A         10/1995 Inglis et al. .................. 327/77
                                                                                            5,543,741 A          8/1996 Purits ............                                     ... 327/143
    (*) Notice: Subject to any disclaimer, the term of this                                 5,723.958. A         3/1998 Boll et al. .................. 318/432
                           patent is extended or adjusted under 35                          5,758,053 A          5/1998 Takeuchi et al. ....... 395/182.02
                           U.S.C. 154(b) by 0 days.                                         6,112,136 A          8/2000 Paul et al. .................. 700/293
                                                                                            6,118,622   A * 9/2000 Gill ........                      ... 360/66
                                                                                            6.259,371   B1       7/2001    Chang .......              ... 340/659
    (21) Appl. No.: 09/933,254                                                              6,369,427   B1       4/2002    Williamson ....            ... 257/355
    (22) Filed:     Aug. 20, 2001                                                           6,438,462   B1       8/2002    Han? et al. ................. 700/297
                                                                                            6,441,675   B1       8/2002    Dishongh et al. ........... 327/525
    (51) Int. Cl." .................................................. HO2H 3/24
    (52) U.S. Cl. ......................................................... 361/90                       OTHER PUBLICATIONS
    (58) Field of Search .............................. 361/86, 87, 90,              “A Quick Response Peak Detector for Variable Frequency
                                                 361/911, 93.1, 93.9                 Three-Phase Sinusoidal Signals, By Ching Tsai Pan et al.,
    (56)                       References Cited                                      IEEE Transactions on Industrial Electronics, vol. 41, No. 4,
                                                                                     Aug. 1994, pp. 434-440.
                       U.S. PATENT DOCUMENTS
                                                                                                        (List continued on next page.)
           4,099,068            7/1978     Kobayashi et al. ..... 307/200 A
           4.245,150            1/1981    Driscoll et al. .......... 235/92 FP       Primary Examiner Adolf Berhane
           4,367,422            1/1983    Leslie ........................ 307/597    (74) Attorney, Agent, or Firm-Christopher P. Maiorana,
           4,367,423            1/1983     Hornung ..................... 307/597     P.C.
           4,394,702            7/1983    Boothe ........             ... 361/92
           4,422,163           12/1983    Oldenkamp .....           ... 36.5/229     (57)                         ABSTRACT
           4,428,020            1/1984    Blanchard, Jr. .............. 361/90
           4,429.236            1/1984    Nitschke ..................... 307/362     A method for circuit recovery from OverStreSS conditions,
           4,433,390            2/1984    Carp et al. .................. 364/900     comprising the Steps of (A) detecting an event and (B)
           4,434,403            2/1984    Chang ........................ 328/120     resetting a device when the event is a first predetermined
           4473.459             9/1984    Bose et al. ..          ... 208/8 LE       type and providing recovery when the event is a Second
           4,493,000            1/1985    Edwards ...................... 361/92      predetermined type.
           4,581,552            4/1986    Womack et al. ............ 307/594
           4,607,178            8/1986    Sugie et al. ................ 307/594
           4,788.454           11/1988    Tanagawa et al. ...... 307/296 R                              14 Claims, 5 Drawing Sheets

                                        100
                                                                102                  00
                                               DETECT FAU-CAUSENG
                                                          EVEN

                                                                                            DETECT FAULT-CAUSING
                                                                                                        EVEN
                                                     SOFREEVENT
                                                 (E.G., INA REGISTER)


                                                DEVICE READS eVEN
                                             DETECTOR (ASPART OF
                                            CONTINUOUS MONITORING)

                                                                                            RESEDEVICE DIRECTLY
                                            DEVICE TAKES APPROPRIATE
                                         ACTION (E.G., RESET, SELF TEST,
                                             SHUT-DOWN, WARNING
                                                   MESSAGES)
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 3 of 12


                                                     US 6,819,539 B1
                                                              Page 2


                    OTHER PUBLICATIONS                             ICs”, By Mark Ingels et al., IEEE Journal of Solid-State
    “Design Considerations for Low-Voltage On-Board                Circuits, vol. 32, No. 7, Jul. 1997, pp. 1136-1141.
    DC/DC Modules for Next Generations of Data Processing          “Active Feedback Circuit for Minimization of Voltage Tran
    Circuits’, By Michael T. Zhang et al., IEEE Transactions on    sients During Pulsed Measurements of Semiconductor
                                                                   Devices”. By Albert M. Young et al., IEEE Transactions on
    Power Electronics, vol. 11, No. 2, Mar. 1996, pp. 328-337.     Instrumentation and Measurement, vol. 50, No. 1, Feb.
    “Analog Fault Diagnosis Based on Ramping Power Supply          2001, pp. 72-76.
    Current Signature Clusters”. By Shyam S. Somayajula et al.,    “Low-Voltage Power System Surge Overvoltage Protec
    IEEE Transactions on Circuits and Systems-II: Analog and       tion', By Dev. Paul, IEEE Transactions on Industry Appli
    Digital Processing, vol.43, No. 10, Oct. 1996, pp. 703–712.    cations, vol. 37, No. 1, Jan./Feb. 2001, pp. 223-229.
    “Design Strategies and Decoupling Techniques for Reduc
    ing the Effects of Electrical Inteference in Mixed-Mode        * cited by examiner
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 4 of 12


    U.S. Patent            Nov. 16, 2004      Sheet 1 of 5           US 6,819,539 B1


        100-                                       00
                                 02
               OEEC FAULT-CAUSENG
                    EVENT
                                                        DETECT FAULT-CAUSING
                                                                  EVENT
                                         04
                    STORE EVENT
                 (E.G., IN A REGISTER)


                DEVICE READS EVENT
                DETECTOR (ASPART OF
           CONTINUOUS MONITORING)
                                                        RESET DEVICE DIRECTLY

          DEVICE TAKES APPROPRIATE
        ACTION (E.G., RESET, SELF TEST,
                SHUT-DOWN, WARNING
                     MESSAGES)
                                                                FIG 1b.
                     FIG. 1 a
        200 N



                      STRESS                                 MONITORNG
                     DETECTION                                 UNT
                       CRCUIT




                                           FIG. 2
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 5 of 12


    U.S. Patent         Nov. 16, 2004     Sheet 2 of 5           US 6,819,539 B1




         300
                                                           302
                                         RMIT


                     it                                    CIRCUIT
                                                                 EVENT OVER
                         ROAD




                                        FIG. 3a

         300
                                                           3O2
                                         RLIMIT      PAD
                                                                 PAD
                                                            CIRCUIT




                                                                 DEVICE RESET
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 6 of 12


    U.S. Patent         Nov. 16, 2004         Sheet 3 of 5             US 6,819,539 B1




      300-                                                   3O2
                                        RLM
                                                                 PAD

                  it                                            CIRCUIT
                                                                       EVENT OVER
                      RLOAD


                                                      RESE
                                                      CIRCUIT             DEVICE RESET

                                  FIG. 3C
        400 N
                      VCC               42

                                                                   EVENT UNDER
             ROAD




             V7                                                        PAD
                                                                    CRCU
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 7 of 12


    U.S. Patent               Nov. 16, 2004         Sheet 4 of 5              US 6,819,539 B1




       500 N
            508                               510
         TUNABLEDELAY                    SHORT PULSE
               CELL                           DETEC

                                                                   REGISTER
           506                                                                EVENT CLOCK
          OSCLATOR                                    DEVICE
           CIRCUIT                                    CLOCK



               502           504




         600
                                                                      6O2
                                         RLIMIT            PAD
                                                                        PAD
               VCC                                                     CIRCUIT



                                                               314

                               &                                   REGISTER      EVENT OVER
                     RLOAD         610                         D
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 8 of 12


    U.S. Patent         Nov. 16, 2004   Sheet 5 of 5         US 6,819,539 B1




                700 N
                                               704

         SUPPLYPTA
         SUPPLYPTB
                                          easte        EVENT HIGHCURRENT



                                    FIG. 7
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 9 of 12


                                                          US 6,819,539 B1
                                   1                                                                       2
        METHOD FOR CIRCUIT RECOVERY FROM                                     reset in response to a predetermined criteria, (vi) register and
             OVERSTRESS CONDITIONS                                           monitor Stress conditions, and/or (vii) allow a device to take
                                                                             any appropriate action when StreSS conditions are occurring.
                   FIELD OF THE INVENTION                                           BRIEF DESCRIPTION OF THE DRAWINGS
                                                                               These and other objects, features and advantages of the
       The present invention relates to a method and/or archi                present invention will be apparent from the following
    tecture for implementing microcontrollers and Systems that               detailed description and the appended claims and drawings
    execute firmware generally and, more particularly, to a                  in which:
    method and/or architecture for recovery from circuit StreSS                FIGS. 1(a-b) are flow charts illustrating preferred
    conditions in a microcontroller.
                                                                             embodiments of the present invention;
              BACKGROUND OF THE INVENTION                                      FIG. 2 is a block diagram illustrating an exemplary
                                                                             implementation of the present invention;
      Conventional approaches to robust operation in the pres                  FIGS. 3(a-c) are block diagrams of overvoltage detect
    ence of Severe environmental Stresses include Specifying            15
                                                                             circuit;
    high device immunity to stress conditions. While elecro                    FIG. 4 is a block diagram of an underVoltage detect
    Static discharge (ESD) immunity levels are typically speci               circuit;
    fied for all parts, they do not provide robust operation in the
    presence of all StreSS conditions. ESD tests normally provide              FIG. 5 is a block diagram of a short pulse detect circuit
    immunity for powered off conditions (i.e., protection during             implemented in connection with the present invention;
    handling), and as a natural consequence, provide protection                FIG. 6 is a block diagram of an overVoltage detect circuit
    during Some operation stresses (i.e., over/under Voltages or             with a differential amplifier; and
    currents). However, the trip level of ESD protection may not               FIG. 7 is a block diagram of a high current detect circuit.
    prevent other modes of failure that occur at lower levels. For                       DETAILED DESCRIPTION OF THE
    example, an ESD protection circuit may trip at 8V OverStreSS        25
                                                                                           PREFERRED EMBODIMENTS
    on the pin of a 5V part. However, the ESD protection circuit
    will not trip for a 7V overstress that allows a hazardous noise            Referring to FIGS. 1a and 1b, a block diagram of a
    glitch. Additional devices are implemented to increase noise             process (or method) 100 is shown in accordance with a
    immunity (i.e., adding bypass capacitors to relevant signals)            preferred embodiment of the present invention. The proceSS
    that have associated cost and Space penalties.                           100 may allow recovery from circuit stress conditions (or
       Other conventional approaches include watchdog reset                  events) that may cause a device to stop operating properly.
    circuits to reset a device that is no longer in the normal               In particular, the process 100 may apply to microcontrollers
    operating mode. Watchdog reset circuits can allow recovery               and Systems that execute firmware to provide recovery from
    from a fault condition caused by an overStreSS. Watchdog                 overstress conditions (to be described in connection with
    reset circuits are effective in cases of Significant failure that   35   FIG. 2). Stress conditions include those covered by industry
    places the device in a recognized fault mode. Such resets                Standard tests for electrostatic discharge (ESD), electrical
    occur when program code is vectored to an illegal location,              fast transient/burst (EFTB), radiated EMI, and operation in
    which causes code execution to halt until the watchdog reset             Severe environments where significant noise coupling may
    OCCS.                                                                    occur and upset the operation of an electronic device. The
       However, a StreSS condition can cause faulty operation           40   process 100 may allow devices to detect stress events and
    that is not recognizable by the watchdog reset device. For               take appropriate action (e.g., initiating a reset or recovery
    example, a device can vector to an unintended part of code,              routine) to recover from possible undesirable effects. The
    resulting in faulty operation. The device can continue to                circuit 100 may also be configured to detect and recover
    operate within legal parts of the code and is unable to detect           from an undesired voltage drop in a System (e.g., grounding
    that a problem has occurred. In another example, corruption         45   of a power line). Such a fault condition typically causes large
    of memory (i.e., RAM) that occurs during an event is                     current to flow in the System, resulting in detectable differ
    undetected and causes failure at another event.                          ences between two points in a Supply (e.g., a ground signal
                                                                             or a power signal).
                SUMMARY OF THE INVENTION                                       FIG.1a illustrates the process 100 comprising a state 102,
                                                                        50   a state 104, a state 106 and a state 108. While in the state
      The present invention concerns a method for circuit                    102, the process 100 may detect fault causing conditions
    recovery from OverStreSS conditions, comprising the Steps of             (e.g., a fault causing event may occur). The process 100 may
    (A) is detecting an event and (B) resetting a device when the            then continue to the state 104. While in the state 104, the
    event is a first predetermined type and providing recovery               process 100 may store the event. In one example, the event
    when the event is a Second predetermined type.                      55   may be stored in a register (not shown). The process 100
       The objects, features and advantages of the present inven             may then proceed to the state 106. While in the state 106, the
    tion include providing a method and/or architecture for                  process 100 may read an event detector (e.g., an event table)
    implementing microcontrollers and Systems that execute                   to determine a type of event. The process 100 may read the
    firmware to provide recovery from StreSS conditions that                 event detector (or table) as part of a continuous monitoring
    may (i) detect over-stresses to increase the robustness of          60   process. The process 100 may then continue to the state 108.
    device operation, (ii) implement a device that may either                While in the state 108, the process 100 may take appropriate
    directly reset itself or monitor itself and take appropriate             action (e.g., a particular action in response to a particular
    recovery action when stress conditions occur, (iii) provide              event type). For example, one case of an event may call for
    flexibility in response to stress conditions, (iv) call for a            a quick and complete reset after StreSS events, while another
    quick and complete reset after stress conditions, (v) perform       65   case of an event may perform Self checking, issue warnings,
    Self checking, issue warnings, perform back-up operations,               perform back-up operations, shut-down, or other recovery
    shut-down, or other recovery Steps before or in place of a full          StepS may be implemented before or in place of a full reset.
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 10 of 12


                                                          US 6,819,539 B1
                                   3                                                                     4
        The process 100 may detect (e.g., the state 102) and store          312. The register 312 may be clocked by the resistance
     (e.g., the State 104) the occurrence of an overstress condi            circuit (RLOAD) 310. The register 312 may be configured
     tion. The process 100 may allow events that cause faulty               to generate (and/or store) a signal (e.g., EVENT OVER).
     operation to be detected, that would otherwise go undetec              The signal EVENT OVER may be configured as a fault
     ted. The process 100 may then provide fault operation                  causing event signal. In one example, the Signal EVENT
     recovery. The process 100 may detect and recover from                  OVER may be configured as an over-Voltage event signal.
     StreSS events as well as provide fault operation detection. For           The transistor 308 may remain OFF until a voltage of the
     example, the process 100 may detect an overStreSS event and            pad 304 rises above the VCC voltage. When the pad voltage
     Store the fault causing event occurrence for later action. The         is approximately a PMOS threshold above VCC, current
     fault causing event may then be recognized and appropriate             may flow in the from the pad, through the transistor 308 to
     action may be taken for device recovery.                               ground. The resistance block (RLOAD) 310 may be imple
        FIG. 1b illustrates another preferred embodiment 100' of            mented to develop a voltage from the current. In one
     the present invention. At the state 102, the process 100' may          example, the resistance block (RLOAD) 310 may be imple
     detect a fault causing event. The process 100' may then                mented as a Single resistor or combination of resistors. In
     proceed to a state 110. At the state 110, the process 100' may    15   another example, the resistance block (RLOAD)310 may be
     perform a direct device reset. The process 100' may be less            implemented as an inductor configured to generate a Voltage
     flexible than the process 100. However, the process 100' may           pulse in response to a current pulse. The resistance block
     be applicable when monitoring for fault conditions is not              (RLOAD) 310 may then provide a pulse to trigger the event
     available (e.g., no System processor), or where fault condi            detect register 312. The output EVENT OVER of the
     tions are generally known to need a device reset (e.g., other          register 312 may then be available for monitoring. In one
     prior responses are not needed).                                       example, the register 312 may be implemented as a flip-flop
        Referring to FIG. 2, a system (or a circuit) 200 is shown           memory element. In another example, the register 312 may
     illustrating an exemplary implementation of the present                be implemented as a latch element, a memory cell, a
     invention. The circuit 200 generally comprises a stress                non-volatile memory, or a flash memory. However, the
     detection circuit 202 and a monitoring circuit 204. In one        25   register 312 may be implemented as another appropriate
     example, the monitoring circuit 204 may be implemented as              type device in order to meet the criteria of a particular
     a processor. In another example, the monitoring circuit 204            embodiment. Optionally, a device for clearing the register
     may be implemented as a microcontroller or other proceSS               312 may be included to allow detection of Subsequent
     ing device. The microcontroller 204 may implement the                  eVentS.
     states 102, 104 and 106 of FIG. 1a.                                      The resistance block (RLIMIT) 306 may be optionally
        Detection of over/under-Voltage typically occurs on an Ad           implemented. The current limiting element RLIMIT 306
     input pin. Over/under-voltages may result from ESD events,             may be implemented to protect the transistor 308 from
     or other transient events generally tested for by the EFTB             damage. The current limiting element RLIMIT 306 may
     test. For example, in the EFTB test, a fast, high voltage         35
                                                                            reduce the sensitivity of the circuit 300. However, such an
     transient is coupled onto either a power line or device cables         implementation may be both advantageous (e.g., to avoid
     of a tested System. Such events provide a variety of possi             tripping on Smaller, non-hazardous events) and disadvanta
     bilities for failure in a device. Determining the exact Sub            geous (e.g., difficult to trip on the fault causing events).
     Sequent corruption or failure with certainty is generally                 FIG. 3b illustrates a circuit 300' that may be similar to tip
     difficult. The process 100 may register the presence of Such      40   the circuit 300. The circuit 300' may be implemented with
     an event and respond by taking appropriate action.                     out the register 312 (of FIG. 3a). However, the circuit 300'
        Referring to FIGS. 3 (a-c), a circuit (or system) 300 for           may implement a reset circuit 314. The reset circuit 314 may
     detecting over-Voltages in a typical CMOS process (e.g.,               generate (and/or store) a signal (e.g., DEVICE RESET).
     excursions beyond a positive Supply) is shown. However,                The reset circuit 314 may be implemented as a storage type
     other processes may be implemented accordingly to meet            45   circuit or other appropriate circuit to meet the criteria of a
     the design criteria of a particular implementation. FIG. 3a            particular implementation. FIG. 3c illustrates a circuit 300"
     illustrates the circuit 300 comprising a pad circuit 302, a pad        that may be similar to the circuits 300 and 300'. The circuit
     304 a resistance block 306, a transistor 308, a resistance             300" may comprise the register 312 and the reset circuit 314.
     block 310 and a register 312. The resistance block 306 may             The circuit 300 may illustrate an implementation of the
     have a predetermined resistance value (e.g., RLIMIT). The         50   process 100 (of FIG. 1a). The circuit 300' may illustrate an
     resistance block 310 may have a predetermined resistance               implementation of the process 100' (of FIG. 1b). The circuit
     value (e.g., RLOAD). While the transistor 308 is shown as              300" may illustrate an implementation of the process 100 (of
     a PMOS device, an NMOS device may be implemented with                  FIG. 1a) and the process 100' (of FIG. 1B).
     an appropriate adjustment to the Signal before being pre                 Referring to FIG. 4, a circuit (or system) 400 for detecting
     sented to the gate of the transistor 308 (to be discussed in      55   under-voltages (e.g., excursions beyond a negative Supply)
     more detail in connection with FIG. 4).                                is shown. The circuit 400 generally comprises a pad circuit
       The pad circuit 302 may be coupled to the pad 304. The               402, a pad 404 a resistance block 406, a transistor 408, a
     pad 304 may be coupled to an external device (not shown).              resistance block 410 and a register 412. The resistance block
     The pad 304 may also be coupled to a first side of the                 406 may have a predetermined resistance value (e.g.,
     resistance block (RLIMIT) 306. A second side of the resis         60   RLIMIT). The resistance block 410 may have a predeter
     tance block (RLIMIT) 306 may be coupled to a source of the             mined resistance value (e.g., RLOAD).
     transistor 308. A gate of the transistor 308 may be coupled              The pad circuit 402 may be coupled to the pad 404. The
     to a power supply (e.g., VCC). A drain of the transistor 308           pad 404 may be coupled to an external device (not shown).
     may be coupled to a first Side of the resistance block                 The pad 404 may also be coupled to a first side of the
     (RLOAD) 310. A second side of the resistance block                65   resistance block (RLIMIT) 406. A second side of the resis
     (RLOAD) 310 may be coupled to ground. The resistance                   tance block (RLIMIT) 406 may be coupled to a drain of the
     block (RLOAD) 310 may also be coupled to the register                  transistor 408. A gate of the transistor 408 may be coupled
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 11 of 12


                                                          US 6,819,539 B1
                                 S                                                                        6
     to a ground supply. A source of the transistor 408 may be              The output of the amplifier 612 may be coupled to the
     coupled to a first side of the resistance block (RLOAD) 410.           register 614. The register 614 may be clocked by the
     A second side of the resistance block (RLOAD) 410 may be               amplifier 612. The register 612 may be configured to gen
     coupled to the power Supply (e.g., GND). The resistance                erate a signal (e.g., EVENT OVER). The signal EVENT
     block (RLOAD) 410 may also be coupled to the register                  OVER may be configured as a fault causing event Signal. In
     412. The register 412 may be clocked by the resistance                 one example, the signal EVENT OVER may be configured
     circuit (RLOAD) 410. The register 412 may be configured                as an over-Voltage event Signal.
     to generate (and/or store) a signal (e.g., EVENT UNDER).                 Referring to FIG. 7, a circuit (or system) 700 for detecting
     The signal EVENT UNDER may be configured as a fault                    high currents is shown. The circuit 700 may be configured
     causing event signal. In one example, the Signal EVENT                 to detect and Store high current fault conditions. The circuit
     UNDER may be configured as a under-Voltage event signal.               700 generally comprises a comparator 702 and a register
     The circuit 400 may operate similarly to the circuit 300,              704. The comparator 702 may present a signal to the register
     where the NMOS device 400 may remain off, until an                     704 in response to a signal (e.g., SUPPLYPTA) and a signal
     under-Voltage event Sufficiently below ground Voltage                  (e.g., SUPPLYPTB). The register 704 may be clocked by the
     causes current flow, setting the output EVENT UNDER.              15   comparator 702. The register 704 may be configured to
       Referring to FIG. 5, a circuit (or system) 500 illustrating          generate (and/or store) a signal (e.g., EVENT
     detection of a noise coupling event is shown. A StreSS event,          HIGHCURRENT). The comparator 702 may contain hys
     Such as ESD, may cause circuit malfunction by coupling                 teresis Such that when a particular monitoring point (e.g. the
     noise onto a critical node, with or without an over/under              signal SUPPLYPTA or SUPPLYPTB) is sufficiently higher
     Voltage. For example, a clock oscillator Signal may couple             or lower in Voltage than another point (e.g., the other signal
     noise Such that it appears to have additional, unwanted                SUPPLYPTA or SUPPLYPTB), the comparator 702 may
     transitions. Such a case may lead to circuit failure if a clock        Switch States.
     period becomes insufficiently short for circuit delays to                Hysteresis is the measure for a comparator for which an
     complete as needed within each clock cycle. The circuit 500            input threshold changes as a function of the input (or output)
     may implement a timing element tuned to an average value          25   level. More Specifically, when the input passes the input
     of a clock to detect a shortened clock pulse. The circuit 500          threshold, the output changes State and the input threshold is
     generally.comprises a pad 502, a pad 504, an oscillator                Subsequently reduced So that the input must return beyond
     circuit 506, a tunable delay circuit 508, a short pulse detect         the initial input threshold before the output of the compara
     circuit 510 and a register 512.                                        tor changes State again.
        The pad 502 and the pad 504 may be coupled to the                      By Switching States, the comparator 702 may indicate a
     oscillator circuit 506 and an external device (not shown). For         possible fault condition. A second comparator (not shown)
     example, the pad 502 may be coupled to a crystal. The                  may also be implemented with opposite polarity to detect a
     oscillator circuit 506 may be configured to generate a signal          power Supply difference of the opposite polarity from the
     (e.g., DEVICE CLOCK). The signal DEVICE CLOCK                     35
                                                                            comparator 702.
     may be presented to the tunable delay circuit 508 and the                 The microcontroller application 200 may allow firmware
     short pulse detect circuit 510. The tunable delay circuit 508          to poll the event detect lines as desired to determine if a
     may be configured to present a signal to the short pulse               potentially hazardous event has occurred. However, cou
     detect circuit 510. The short pulse detect circuit 510 may             pling a high current to a pin may lead to an over/under
     then present a signal to the register 512 in response to the      40   voltage. Therefore, the circuits 300, 400, 600 and 700 may
     tunable delay circuit 508 and the signal DEVICE CLOCK.                 be implemented to detect over/under-Voltage StreSS as well.
     The short pulse detect circuit 510 may be configured to clock             Alternatively, capacitive coupling may also be configured
     the register 512. The register 512 may generate a signal (e.g.,        to detect events for a particular fault causing implementa
     EVENT CLOCK). The signal EVENT CLOCK may indi                          tion. Implementing devices not normally found on inte
     cate additional transitions of the system clock DEVICE            45   grated circuits may enable Significant additional options. For
     CLOCK.                                                                 example, a Zener diode may be implemented to detect
       Referring to FIG. 6, a circuit (or system) 600 configured            over-Voltages. Such approaches may be viable for State
     to detect over-voltage is shown. The circuit 600 may be                machine type implementations in addition to microcontrol
     similar to the circuit 300. However, the circuit 600 may be            ler implementations. Various known implementations of the
     implemented using a differential amplifier. The circuit 600       50   over/under-Voltage detection circuits may be implemented
     generally comprises a pad circuit 602, a pad 604 a resistance          to meet the design criteria of a particular implementation.
     block 606, a transistor 608, a resistance block 610, an                   The process 100 may detect over-stresses to increase the
     amplifier 612 and a register 614. The resistance block 606             robustness of device operation. The process 100 may allow
     may have a predetermined resistance value (e.g., RLIMIT).              a device to be either directly reset on a disturbance event, or
     The resistance block 610 may have a predetermined resis           55   to be monitored and take appropriate recovery action when
     tance value (e.g., RLOAD).                                             events occur. The process 100 may also provide flexibility in
       The pad circuit 602 may be coupled to the pad 604. The               response to StreSS conditions.
     pad 604 may be coupled to an external device (not shown).                 Registering and monitoring the fault causing events may
     The pad 604 may also be coupled to a first side of the                 enable Such an appropriate configuration. For example, a
     resistance block (RLIMIT) 606 and a first input of the            60   mouse user may want to reset completely and Start over. A
     amplifier 612. A second side of the resistance block                   keyboard user may want to flush current keyboard buffers,
     (RLIMIT) 606 may be coupled to a source of the transistor              reload default State values, and continue. A user of an
     608 and a second input of the amplifier 612. A gate of the             external flash memory may need to check the integrity of
     transistor 608 may be coupled to the power supply VCC. A               previous data writes. In addition, the detection capability of
     drain of the transistor 608 may be coupled to a first side of     65   the proceSS 100 may allow a device to take any appropriate
     the resistance block (RLOAD) 610. A second side of the                 recovery (or reset) action when stress events are occurring,
     resistance block (RLOAD) 610 may be coupled to ground.                 or even when Such events do not actually cause a device
Case 1:20-cv-25220-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 12 of 12


                                                            US 6,819,539 B1
                                   7                                                                            8
     failure. For example, a StreSS event may indicate that envi                 7. An apparatus comprising:
     ronmentally harsh conditions are beginning, Such that a                     moans for detecting an event;
     back-up operation may need to be started immediately.                       means for Storing Said event;
        The process 100 may detect and store stress event occur                  means for comparing Said event to a plurality of event
     rences. The process may be implemented to detect over/
     under-voltage conditions. The process 100 may enable a                         types Stored in a table to determine if Said event is a first
     microcontroller to monitor StreSS events and respond by                        predetermined type or a Second predetermined type;
     taking appropriate action. The proceSS 100 may allow                              and
     devices to incorporate a method that responds to a detected                 means for (i) resetting a device when said event is a said
     StreSS event.                                                        1O       first predetermined type and (ii) providing recovery
        While the invention has been particularly shown and                         when said event is a said Second predetermined type.
     described with reference to the preferred embodiments                       8. An apparatus comprising:
     thereof, it will be understood by those skilled in the art that             a detection circuit configured to generate a signal having
     various changes in form and details may be made without              15           on event condition; and
     departing from the Spirit and Scope of the invention.                       a storage circuit configured to Store Said event;
       What is claimed is:
        1. A method for circuit recovery from overstress                         a table configured to Store a plurality of event types, and
     conditions, comprising the Steps of                                         a circuit configured to (i) reset when said event condition
       (A) detecting an event;                                                      is a first predetermined type and (ii) implement recover
       (B) storing said event;                                                         action when Said event condition is a Second predeter
       (C) comparing said stored event to a plurality of event                         mined type, wherein Said first and Second predeter
          types Stored in a table to determine if Said event is a first                mined types are determined in response to a compari
          predetermined type or a Second predetermined type;                           Son of Said event to Said plurality of event types Stored
          and                                                             25           in Said table.
       (D) resetting a device when said event is a said first                     9. The apparatus according to claim 8, wherein Said circuit
          predetermined type and providing recovery when Said                  is further configured to determine an appropriate recovery
                                                                               action.
          event is a Said Second predetermined type.
       2. The method according to claim 1, wherein step (D)                       10. The apparatus according to claim 8, wherein Said
     further comprises:                                                        circuit comprises a microprocessor.
        determined an appropriate recovery, wherein Said recov                    11. The apparatus according to claim 8, wherein Said
          ery is selected from the group consisting of (i) self                detection circuit comprises an over/under-voltage detection
          checking, (ii) issuing warnings, (iii) performing back               circuit.
          up operations, and (iv) shutting-down.                                  12. The apparatus according to claim 8, wherein Said
                                                                          35   detection circuit comprises a high current detection circuit.
       3. The method according to claim 2, wherein Said recov
     ery further comprises resetting.                                             13. The apparatus according to claim 8, wherein Said
       4. The method according to claim 1, wherein step (D)                    detection circuit comprises a noise coupling detection cir
     further comprises:                                                        cuit.
        performing recovery Steps before or in place of a full                    14. The apparatus according to claim 8, wherein Said
                                                                          40   detection circuit comprises:
          reSet.
       5. The method according to claim 1, wherein step (D)                       an over-under-Voltage detection circuit;
     further comprises:                                                           a high current detection circuit; and
        determined if resetting or providing recovery is necessary.               a noise coupling detection circuit.
       6. The apparatus according to claim 1, wherein steps (A)
     and (D) are performed by processor.                                                                k   k    k   k   k
